Application for admission to the Bar denied upon the ground that the applicant has failed to furnish satisfactory proof that he is and has been an actual resident of the State of New York for not less than six months immediately preceding the making of such application, and that his residence has continued until final disposition of such application, as required by CPLR 9406 (subd. [3]), without prejudice to renew upon proof of bona fide residence in New York 'State in compliance with the requirements of the statute. Present—Marsh, P. J., Moule, Cardamone, Simons and Mahoney, JJ.